Title: To Thomas Jefferson from Joseph Bradley Varnum, 19 December 1807
From: Varnum, Joseph Bradley
To: Jefferson, Thomas


                        
                            Decr. 19. 1807
                        
                        The Speaker of the H. of R. has this day been called on by a Member of the House for a Sight of the Letters
                            of Mr. 
                            Armstrong & Champagna, laid before the House Yesterday, which were
                            returned to Mr. Coles last Evening. If they can again be put into the Speakers hands they will be Returned when the House
                            have done with them.
                        
                            J. B. Varnum
                            
                        
                    